Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6-8, 14, 16 and 17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-6 of prior U.S. Patent No. 11,317,191. This is a statutory double patenting rejection.   See the corresponding claims listed below.
             Claims in the present application              Claim in the U.S. Patent No. 11,317,191. 
   
                     6  combined with claim 1                                       1 
                     7                                                                              2
                     8                                                                              3
                     14                                                                            4
                     16                                                                            5
                     17                                                                            6

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,317,191. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the U.S. Patent No. 11,317,191 anticipates  all of limitations recited in claim 1 of the present application.                                                         
Allowable Subject Matter
Claims 2-4, 9, 15, 33-35, 39-41 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 would be allowable if a proper terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed and  used to overcome an actual or provisional rejection based on nonstatutory double patenting, as also set forth in this Office action.
Claims 6-8, 14, 16 and 17  would be allowable together with their base claim 1 if the claims are amended or rewritten to overcome the statutory double patenting rejection(s), set forth in this Office action.  
Claims 1-4, 6-9, 14-17, 32-35, 39-41 and 44 are allowable over the prior art of record because the prior art  of record including US 7,099,487 as the closest prior art, which is directed to a similar subject matter of the claimed invention, mainly includes an apparatus (see Figs. 1-4) comprising: a loudspeaker assembly (6); a sound-pickup assembly (see microphone 5 as the sound-pickup assembly) configured to pick up a sound signal; and a connection assembly (1-4) including an elastic member (3, 4) connected to the loudspeaker assembly (6) at a first end and connected to the sound-pickup assembly (5) at a second end.
             However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include claimed feature comprising: the elastic member configured to cause an average amplitude attenuation rate of vibrations within a phonic frequency band generated by the loudspeaker assembly to be larger than or equal to 35% in a process that the vibrations transmit from the first end of the elastic member to the second end of the elastic member, as recited in claim 1.
             Other references of the prior art are also directed to a sound apparatus related to the concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed feature identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the
closest prior art to derive the claimed invention as recited in claim 1. Therefore, claim 1 is allowable over the prior art of record,  and dependent claims 2-4, 6-9, 14-17, 32-35, 39-41 and 44 are also allowable over the prior art of record the same reason as their base claim 1.
                                                                 Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a headphone or earphone that is related to the claimed invention which includes a speaker housing having a space to accommodate a speaker, microphone and a boom arm having one end connected to the speaker housing and another end connected to the microphone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688